DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk et al. (US 2018/0180980 A1).
Regarding claims 1 and 11, Ouderkirk teaches a light source (450, figure 4A) configured to provide illumination light;
A spatial light modulator (434, paragraph 0036, also relevant to element 434 though not described in the paragraphs pertaining to the embodiment) positioned to receive the illumination light; and
An optical assembly (432, 465, 466, 462, 468, 439, figure 4B) including a first reflective surface (432, figure 4B) and a second reflective surface (439, figure 4B) opposite to the first reflective surface, the optical assembly being positioned relative to the light source so that at least a first portion of the illumination light received  by the optical assembly is transmitted through the first reflective surface toward the second reflective surface, is reflected by the second reflective surface toward the first reflective surface, is reflected by the first reflective surface toward the second reflective surface and is transmitted through the second reflective surface (paragraph 0050-0051).
Regarding claims 2 and 12, Ouderkirk teaches a beam splitter (430, 420, figure 4A) disposed relative to the optical assembly and the spatial light modulator such that the beam splitter receives the at least first portion of the illumination light (reflected via 430 to 434) transmitted through the optical assembly and provides the at least first portion of the illumination light in a first direction (horizontal, figure 4A), the spatial light modulator modulates the at least a first portion of the illumination light and outputs modulated light, and the beam splitter receives the modulated light output from the spatial light modulator and provides the modulated light in a second direction that is non-parallel to the first direction (vertical, figure 4A).
 Regarding claim 3 and 15, Ouderkirk teaches that the first reflective surface is a partial reflector (433 is an aperture in the reflector so its partial).
Regarding claims 4 and 16, Ouderkirk teaches that the at least one of the first reflective surface and the second reflective surface is curved surface (see figure 4B).
Regarding claim 10, Ouderkirk teaches that the spatial light modulator is a reflective spatial light modulator (paragraph 0036).
Regarding claim 13, Ouderkirk teaches modulating the first portion of the illumination light with a spatial light modulator includes reflecting a subset, less than all, of the first portion of the illumination light (all modulators work based on pixel modulation, which is a subset of the total modulated light).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al. (US 2018/0180980 A1) in view of Morgan (US 2005/0128441 A1).
Regarding claim 6 and 17, Ouderkirk does not specify that the light source includes a plurality of light emitting elements and a respective light emitting element of the light emitting elements I individually activatable.
Morgan teaches that the light source includes a plurality of light emitting elements and a respective light emitting element of the light emitting elements I individually activatable (paragraph 0073).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Ouderkirk to use the LEDs of Morgan because LEDs have good longevity and better color purity.

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al. (US 2018/0180980 A1) in view of Parker et al. (US 6,224,216 B1).
Regarding claims 7 and 18, Ouderkirk does not teach a first plurality of light emitting elements configured to emit first light having wavelengths in a first wavelength range; and
A plurality of waveguides, a respective waveguide of the plurality of waveguides being coupled to a respective light emitting element of the first plurality of light emitting elements and configured to transmits the first light emitted from the respective light emitting element of the first plurality of light emitting elements as at least a portion of the illumination light.
Parker teaches a first plurality of light emitting elements configured to emit first light having wavelengths in a first wavelength range (70R, figure 8); and
A plurality of waveguides (76, figure 8), a respective waveguide of the plurality of waveguides being coupled to a respective light emitting element of the first plurality of light emitting elements and configured to transmits the first light emitted from the respective light emitting element of the first plurality of light emitting elements as at least a portion of the illumination light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Ouderkirk to use the waveguide light sources of Parker in order to reduce light lost in the illumination system.
Regarding claims 8 and 19, Ouderkirk does not teach the light source also includes a second plurality of light emitting elements; the second plurality of light emitting elements is configured to output second light having wavelengths in a second wavelength range that is distinct from the first wavelength range; and the respective waveguide is further coupled to a respective light emitting element of the second plurality of light emitting elements and configured to transmits the second light emitted from the respective light emitting element of the second plurality of light emitting elements as at least a portion of the illumination light.
Parker teaches the light source also includes a second plurality of light emitting elements (70g, figure 8); the second plurality of light emitting elements is configured to output second light having wavelengths in a second wavelength range (green, figure 8) that is distinct from the first wavelength range; and the respective waveguide (76, figure 8) is further coupled to a respective light emitting element of the second plurality of light emitting elements and configured to transmits the second light emitted from the respective light emitting element of the second plurality of light emitting elements as at least a portion of the illumination light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Ouderkirk to use the waveguide light sources of Parker in order to reduce light lost in the illumination system.

Claim(s) 7, 9 and 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al. (US 2018/0180980 A1) in view of Koyama et al. (US 2005/0122487 A1).
Regarding claims 7 and 18, Ouderkirk does not teach a first plurality of light emitting elements configured to emit first light having wavelengths in a first wavelength range; and
A plurality of waveguides, a respective waveguide of the plurality of waveguides being coupled to a respective light emitting element of the first plurality of light emitting elements and configured to transmits the first light emitted from the respective light emitting element of the first plurality of light emitting elements as at least a portion of the illumination light.
Koyama teaches a first plurality of light emitting elements configured to emit first light having wavelengths in a first wavelength range (31G, figure 7); and
A plurality of waveguides (34, figure 8), a respective waveguide of the plurality of waveguides being coupled to a respective light emitting element of the first plurality of light emitting elements and configured to transmits the first light emitted from the respective light emitting element of the first plurality of light emitting elements as at least a portion of the illumination light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Ouderkirk to use the light source of Koyama in order to improve light homogeneity.
Regarding claim 9 and 20, Ouderkirk does not specify that the respective waveguide of the plurality of waveguides is tapered.
Koyama teaches the  respective waveguide of the plurality of waveguides is tapered (34, figure 8).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Ouderkirk to use the light source of Koyama in order to improve light homogeneity.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 14, prior art does not teach the third reflective surface in the arrangement claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/25/2022